
	
		I
		112th CONGRESS
		2d Session
		H. R. 4037
		IN THE HOUSE OF REPRESENTATIVES
		
			February 15, 2012
			Mr. Sablan introduced
			 the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To provide that no Federal funds may be used for any
		  construction project in the Northern Mariana Islands the cost of which exceeds
		  $100,000, unless the workforce carrying out the project is composed of at least
		  60 percent United States workers.
	
	
		1.Workforce requirement for
			 construction projects funded with Federal fundsNo Federal funds may be used for any
			 construction project in the Northern Mariana Islands the cost of which exceeds
			 $100,000, unless the workforce carrying out the project is composed of at least
			 60 percent United States workers (as that term is defined in section
			 214.2(w)(xii) of title 8, Code of Federal Regulations).
		
